DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed on 31 December 2020 have been fully considered but are not persuasive. 

2.	Applicant argues on pages 6-7 that Yetukuri fails to disclose a “support plate configured for inward rotation from a retracted position to an extended position”, as recited in independent claim 11.
This argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Yetukuri was not relied upon to teach that the support plate is configured for inward rotation from a retracted position to an extended position. The secondary reference Hall was used to teach this limitation (see figs 1, 12A-13B, P27-28, 37-38, claims 7, 11, 19, etc). (Yetukuri discloses instead that the support plate is configured for inward extension/retraction from a retracted position to an extended position)

	Alternatively, claim 11 was also rejected under 35 U.S.C. 103 as being unpatentable over just Hall et al. (U.S. Patent Application Publication # 2015/0126916). Hall clearly discloses the claimed “support plate configured for inward rotation from a retracted position to an extended position” (figs 1, 12A-13B, P27-28, 37-38, claims 7, 11, 19, etc).

3.	Applicant argues on pages 7-8 that Yetukuri fails to disclose “an adjustment mechanism operably coupled to the support plate”, because the adjustment mechanism of Yetukuri does not appear to be “operably coupled” to any support plate in Yetukuri’s figures or disclosure.
	This argument is not found persuasive. Please note that the limitation “operably coupled” does not require that the components be directly connected together, as suggested by the Applicant’s argument. According to common dictionary definitions for “operably” and “coupled”, two components can be “operably coupled” as long as they are directly or indirectly connected or linked in operation. This connection or link may even be functional rather than physical. In Yetukuri, the support plate is clearly “operably connected” to the adjustment mechanism that moves the support plate between the retracted and extended positions, by this definition. 
Alternatively, claim 11 was also rejected under 35 U.S.C. 103 as being unpatentable over just Hall et al. (U.S. Patent Application Publication # 2015/0126916). Hall clearly discloses the claimed “adjustment mechanism operably coupled to the support plate for moving the support plate between the extended and retracted 

4.	Applicant argues on pages 9-10 that the seat length extender of Yetukuri works in an opposite manner to the claimed invention, because the controller of the claimed invention activates the adjustment mechanism AFTER a pressure is sensed by the sensors, while the controller of Yetukuri activates the adjustment mechanism until a pressure is sensed by the sensors. 
This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. activate adjustment AFTER a pressure is sensed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 11 requires instead that the controller of the claimed invention activates the adjustment mechanism (to move the support plate towards the extended position) when (not “only when” or “after”) the pressure value exceeds a predetermined value. 
Yetukuri discloses that the seat extension keeps moving towards the extended position until the pressure value exceeds a user’s selected pressure setting (P22-24, etc). In other words, the controller activates the adjustment mechanism (to move the support plate / seat extension towards the extended position) when the pressure value exceeds a predetermined value/setting lower than the user’s selected pressure setting. 
Alternatively, claim 11 was also rejected under 35 U.S.C. 103 as being unpatentable over just Hall et al. (U.S. Patent Application Publication # 2015/0126916). Hall also discloses the claimed “controller operably coupled to the adjustment mechanism and having a sensor configured to sense a pressure value applied in a first direction, wherein the controller activates the adjustment mechanism to move the support plate towards the extended position when the pressure value exceeds a predetermined value” (P29-31: user presses selections on screen to control adjustment mechanism; controller implicitly senses the pressure value on the screen exceeding a predetermined value to register a selection).

5.	Applicant argues on page 10-11 that the invention disclosed by Hall is vastly different from the Applicant’s disclosed invention. 
This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. various features of Hall which differ from the Applicant’s disclosed invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant further argues that Hall does not disclose the currently claimed system that reacts to a pressure value being sensed, wherein that pressure value exceeds a predetermined value. Instead, Hall relies on user input via a touchscreen selection.
This argument is not found persuasive. By sensing pressure from a user input on a touchscreen, Hall reacts to a pressure value being sensed (on the touchscreen). The claim language only requires that the sensed pressure is “applied in a first direction”, and does not at all exclude the scenario in which the pressure is sensed on a touchscreen. 
Thus Hall explicitly discloses that the system reacts to a pressure value being sensed (P29-31). Hall does not explicitly disclose activating when that pressure value exceeds a predetermined value. However, the pressure value must exceed a predetermined value in order for the touchscreen/controller to register a selection on the touchscreen. Therefore, Hall implicitly discloses activating when that pressure value exceeds a predetermined value, as required by the claim. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 11 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri et al. (U.S. Patent Application Publication # 2015/0231991) in view of Hall et al. (U.S. Patent Application Publication # 2015/0126916).

Regarding claim 11, Yetukuri discloses an adjustable component (figs 1-5, etc), comprising: 
a support plate (fig 4, P17, etc: claimed support plate could be mapped to one or more of multiple components, such as support 72, trim 76 which may have an outside surface (A) and substrate (B), and/or printed circuit board 80); 

a controller operably coupled to the adjustment mechanism and having a sensor configured to sense a pressure value applied in a first direction (fig 5, P22, 24, etc), wherein the controller activates the adjustment mechanism to move the support plate towards the extended position when the pressure value exceeds a predetermined value (P22-24, etc: seat extension keeps moving towards the extended position until the pressure value exceeds a user’s selected pressure setting. In other words, the controller activates the adjustment mechanism (to move the support plate / seat extension towards the extended position) when the pressure value exceeds a predetermined value/setting lower than the user’s selected pressure setting, as required by the claim).
Yetukuri fails to disclose that the support plate is configured for inward rotation from a retracted position to an extended position, or that the adjustment mechanism includes an air bladder operable between inflated and deflated conditions to move the support plate between the extended and retracted positions, respectively.
In the same field of endeavor, Hall discloses that the support plate is configured for inward rotation from a retracted position to an extended position (figs 1, 12A-13B, P27-28, 37-38, claims 7, 11, 19, etc), and that the adjustment mechanism includes an air bladder operable between inflated and deflated conditions to move the support plate between the extended and retracted positions, respectively (figs 1, 12A-13B, P27-28, 37-38, claims 7, 11, 19, etc). 
Hall also discloses a controller operably coupled to the adjustment mechanism and having a sensor configured to sense a pressure value applied in a first direction, 
It would have been obvious before the effective filing date of the claimed invention to modify Yetukuri to use the air bladder for inward rotation from a retracted position to an extended position, as taught by Hall, in order to facilitate extension and retraction of the plate, and/or to improve the comfort and/or safety of the sitter, with predictable results.

Regarding claim 13, Yetukuri in view of Hall further discloses a baseplate, wherein the support plate is pivotally coupled to the baseplate for rotational movement between the extended and retracted positions, and further wherein the air bladder is positioned on an upper surface of the baseplate and further abuts an undersurface of the support plate (Hall figs 1, 12A-13B, P27-28, 37-38, etc).
 
Regarding claim 14, Yetukuri further discloses that the controller adjusts the support plate to a degree of extension that is calculated as a function of the pressure value detected by the sensor (P22, 24, etc).  

Regarding claim 15, Yetukuri further discloses that the support plate pivots in a second direction that is substantially opposed to the first direction in which the pressure 

Regarding claim 16, Yetukuri further discloses a biasing mechanism coupled to the support plate and the baseplate to bias the support plate towards the retracted position (figs 1-3, etc: e.g. mechanism under force of gravity from weight of leg; P21: retracted position is default position).


4.	Claims 11 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. Patent Application Publication # 2015/0126916).

Regarding claim 11, Hall discloses an adjustable component (figs, etc), comprising: 
a support plate is configured for inward rotation from a retracted position to an extended position (figs 1, 12A-13B, P27-28, 37-38, claims 7, 11, 19, etc);
an adjustment mechanism operably coupled to the support plate for moving the support plate between the extended and retracted positions, wherein the adjustment mechanism includes an air bladder operable between inflated and deflated conditions to move the support plate between the extended and retracted positions, respectively (figs 1, 12A-13B, P27-28, 37-38, claims 7, 11, 19, etc); and 
a controller operably coupled to the adjustment mechanism and having a sensor configured to sense a pressure value applied in a first direction, wherein the controller 
Hall does not explicitly disclose activating the adjustment mechanism when the pressure value exceeds a predetermined value. 
However, Hall does disclose activating the adjustment mechanism when the pressure value (on the screen) is registered (P29-31, etc), which implies activation when the pressure value exceeds a predetermined value corresponding to a minimum detectable press or a minimum intentional press.
It would have been obvious before the effective filing date of the claimed invention for Hall to activate when the pressure value exceeds a predetermined value, as implied by Hall, in order to consistently register a press, with predictable results.

Regarding claims 13-14, Hall further discloses a baseplate, wherein the support plate is pivotally coupled to the baseplate for rotational movement between the extended and retracted positions, and further wherein the air bladder is positioned on an upper surface of the baseplate and further abuts an undersurface of the support plate (figs 1, 12A-13B, P27-28, 37-38, etc).
 
Regarding claim 15, Hall further discloses that the support plate pivots in a second direction that is substantially opposed to the first direction in which the pressure value is applied (figs 1, 12A-13B, P27-28, 37-38, etc: support plate pivots in any 

Regarding claim 16, Yetukuri further discloses a biasing mechanism coupled to the support plate and the baseplate to bias the support plate towards the retracted position (figs 1, 12A-13B, P27-28, 37-38, etc: gravity and air diffusion will tend to deflate bladder and bias the support plate towards the retracted position).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
April 2, 2021